IN THE COURT OF CRIMINAL APPEALS
                      OF TEXAS
                                    NO. PD-0289-11

                        RAYMOND LEE BATES, Appellant

                                            v.

                               THE STATE OF TEXAS

                    ON REHEARING OF APPELLANT’S
                 PETITION FOR DISCRETIONARY REVIEW
               FROM THE FOURTEENTH COURT OF APPEALS
                           HARRIS COUNTY

                                      Per curiam.

                                     OPINION


Appellant was convicted of making a false statement to obtain property or credit and was

sentenced to confinement for five years. The Court of Appeals affirmed the conviction.

Bates v. State, (Tex. App. — Houston [14th ], No. 14-09-00862-CR, delivered December

    7, 2010). Appellant’s redrawn petition for discretionary review was dismissed as

untimely filed on August 24, 2011. Appellant has filed a motion for rehearing requesting

  reinstatement of his petition so that it will be considered by this Court. Appellant’s
                                                                             Bates - 2

  motion for rehearing is granted. His petition filed in this Court on August 5, 2011, is

reinstated as of September 21, 2011 and will be considered in accord with Tex.R.App.P.

 68. Appellant must file copies of his petition for discretionary review with this Court

          within 14 days of the date of this opinion. See Tex.R.App.P. 9.3(b).




Delivered September 21, 2011
Do not publish